        Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
DK LIPA, LLC,
                                       No.: 20-cv-4273
                     Plaintiff,

                        -against-                       ANSWER

MISF Solar LLC, Project NY LLC, Mastic Industrial
Solar LLC, Gerald Rosengarten, Howard
Rosengarten, Sion Sohayegh, Bijoun Kaypour, Arthur
Madej, Thomas Falz, Ulrich Falz, and Markus Falz.

                               Defendants.

------------------------------------- x

         Defendant Project NY LLC (“Project NY”), by its attorneys, Farrell Fritz, P.C., answers

the Complaint as follows:

                                    NATURE OF THE ACTION

   1.      Refers to the Agreement for the terms thereof, and otherwise denies the allegations in

           paragraph “1” of the Complaint.

   2.      Paragraph “2” of the Complaint states a legal conclusion as to which no response is

           required. To the extent a response is required, denies the allegations in paragraph “2”

           of the Complaint.

   3.      Refers to the Agreement for the terms thereof, and otherwise denies the allegations in

           paragraph “3” of the Complaint.

   4.      Paragraph “4” of the Complaint states a legal conclusion as to which no response is

           required. To the extent a response is required, denies the allegations in paragraph

           “4” of the Complaint.

   5.      Paragraph “5” of the Complaint states a legal conclusion as to which no response is




                                                 1
     Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 2 of 16




        required. To the extent a response is required, denies the allegations in paragraph

        “5” of the Complaint.

6.      Paragraph “6” of the Complaint states a legal conclusion as to which no response is

        required. To the extent a response is required, denies the allegations in paragraph

        “6” of the Complaint.

7.      Denies the allegations in paragraph “7” of the Complaint.

8.      Refers to the referenced email for the terms thereof, and otherwise denies knowledge

        or information sufficient to form a belief as to the allegations in paragraph “8” of the

        Complaint.

9.      Denies knowledge or information sufficient to form a belief as to the allegations in

        paragraph “9” of the Complaint.

10.     Denies the allegations in paragraph “10” of the Complaint.

11.     Denies knowledge or information sufficient to form a belief as to the allegations in

        paragraph “11” of the Complaint.

12.     Refers to the docket of DK LIPA LLC v. Sybac Solar LLC, Case No. 15-cv-6471

        (JPO) (“SYBAC I”) for the contents thereof, and otherwise denies knowledge or

        information sufficient to form a belief as to the allegations in paragraph “12” of the

        Complaint.

13.     Refers to the docket of SYBAC I for the contents thereof, and otherwise denies

        knowledge or information sufficient to form a belief as to the allegations in paragraph

        “13” of the Complaint.

14.     Refers to the docket of SYBAC I for the contents thereof, and otherwise denies

        knowledge or information sufficient to form a belief as to the allegations in paragraph




                                               2
  Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 3 of 16




      “14” of the Complaint.

15.   Refers to the docket of SYBAC I for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “15” of the Complaint.

16.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “16” of the Complaint.

17.   Refers to the letter of intent for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “17” of the

      Complaint.

18.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “18” of the Complaint, refers to the docket of DK LIPA LLC v SB Energy

      Holdings (formerly known as Sybac Solar LLC) and MISF, LLC, 19 Civ 1405 (LGS)

      (“SYBAC II”) for the contents thereof, and otherwise denies the allegations in

      paragraph “18” of the Complaint.

19.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “19” of the Complaint.

20.   Refers to the docket of SYBAC II for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “20” of the Complaint.

21.   Denies the allegations in paragraph “21” of the Complaint.

22.   Admits that Project NY is 50% owner of MISF Solar, and otherwise denies knowledge

      or information sufficient to form a belief as to the allegations in paragraph “22” of the

      Complaint.




                                             3
  Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 4 of 16




23.   Denies the allegations in paragraph “23” of the Complaint as they pertain to Project

      NY, and otherwise denies knowledge or information sufficient to form a belief as to

      the allegations in paragraph “23” of the Complaint.

24.   Paragraph “24” of the Complaint states a legal conclusion as to which no response is

      required. To the extent a response is required, denies knowledge or information

      sufficient to form a belief as to the allegations in paragraph “23” of the Complaint.

                                         PARTIES

25.   Admits the allegations in paragraph “25” of the Complaint insofar as Project NY LLC

      is an owner of MISF Solar LLC, and otherwise denies knowledge or information

      sufficient to form a belief as to the allegations in paragraph “25” of the Complaint.

26.   Admits the allegations in paragraph “26” of the Complaint insofar as Thomas Falz and

      Markus Falz are members of Project NY LLC, and otherwise denies knowledge or

      information sufficient to form a belief as to the remainder of allegations in paragraph

      “26” of the Complaint.

27.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “27” of the Complaint.

28.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “28” of the Complaint.

29.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “29” of the Complaint

                               JURISDICTION AND VENUE

30.   Paragraph “30” of the Complaint states a legal conclusion as to which no response is

      required. To the extent a response is required, denies knowledge or information




                                            4
  Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 5 of 16




      sufficient to form a belief as to the allegations in paragraph “30” of the Complaint.

31.   Paragraph “31” of the Complaint states a legal conclusion as to which no response is

      required. To the extent a response is required, denies knowledge or information

      sufficient to form a belief as to the allegations in paragraph “31” of the Complaint.

32.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “32” of the

      Complaint.

                                 FACTUAL ALLEGATIONS

33.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “33” of the

      Complaint

34.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “34” of the

      Complaint.

35.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “35” of the

      Complaint.

36.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “36” of the

      Complaint.

37.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “37” of the

      Complaint.




                                             5
  Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 6 of 16




38.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “38” of the

      Complaint.

39.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “39” of the

      Complaint.

40.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “40” of the

      Complaint.

41.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “41” of the

      Complaint.

42.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “42” of the

      Complaint.

43.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “43” of the

      Complaint.

44.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “44” of the

      Complaint.

45.   Refers to the referenced notice of termination for the terms thereof, and otherwise

      denies knowledge or information sufficient to form a belief as to the allegations in




                                            6
  Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 7 of 16




      paragraph “45” of the Complaint.

46.   Refers to the referenced letter for the terms thereof, and otherwise denies the

      allegations in paragraph “46” of the Complaint.

47.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “47” of the Complaint.

48.   Refers to the referenced letter for the terms thereof, and otherwise denies the

      allegations in paragraph “48” of the Complaint.

49.   Refers to the docket of SYBAC I for the contents thereof, and otherwise denies the

      allegations in paragraph “49” of the Complaint.

50.   Refers to the docket of SYBAC I for the contents thereof, and otherwise denies the

      allegations in paragraph “50” of the Complaint.

51.   Refers to the docket of SYBAC I for the contents thereof, and otherwise denies the

      allegations in paragraph “51” of the Complaint.

52.   Refers to the docket of SYBAC I for the contents thereof, and otherwise denies the

      allegations in paragraph “52” of the Complaint.

53.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “53” of the

      Complaint.

54.   Refers to the docket of SYBAC I for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “54” of the Complaint.

55.   Refers to the docket of SYBAC I for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph




                                            7
  Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 8 of 16




      “55” of the Complaint.

56.   Refers to the docket of SYBAC I for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “56” of the Complaint.

57.   Refers to the docket of SYBAC I for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “57” of the Complaint.

58.   Refers the docket of SYBAC I for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “58” of the Complaint.

59.   Refers to the referenced letter for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “59” of the Complaint.

60.   Refers to the referenced letter for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “60” of the Complaint.

61.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “61” of the Complaint.

62.   Refers to the referenced letter for the contents thereof, and otherwise denies the

      allegations in paragraph “62” of the Complaint.

63.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “63” of the Complaint.

64.   Refers to the referenced letter for the contents thereof, and otherwise denies




                                            8
  Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 9 of 16




      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “64” of the Complaint.

65.   Refers to the referenced letter for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “65” of the Complaint.

66.   Refers to the referenced letter for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “65” of the Complaint.

67.   Refers to the referenced writing for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “67” of the Complaint.

68.   Refers to the referenced email for the contents thereof, and otherwise denies

      knowledge or information sufficient to form a belief as to the allegations in paragraph

      “68” of the Complaint.

69.   Refers to the JV Agreement for the terms thereof, and otherwise denies the allegations

      in paragraph “69” of the Complaint.

70.   Refers to the JV Agreement for the terms thereof, and to the extent that the allegations

      contained in paragraph “70” are inconsistent with the terms of the JV Agreement,

      Project NY denies those allegations.

71.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “71” of the Complaint.

72.   Admits that Markus Falz and Thomas Falz are members of Project NY LLC.




                                             9
 Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 10 of 16




73.   Refers to the JV Agreement for the terms thereof, and otherwise denies the allegations

      in paragraph “73” of the Complaint.

74.   Refers to the JV Agreement for the terms thereof, and otherwise denies the allegations

      in paragraph “74” of the Complaint.

75.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “75” of the

      Complaint. To the extent allegations are made by Plaintiff in footnote “3,” denies

      knowledge or information sufficient to form a belief as to the allegations in footnote “3”

      of the Complaint.

76.   Refers to the JV Agreement for the terms thereof, and otherwise denies the allegations in

      paragraph “76” of the Complaint.

77.   Refers to the JV Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “77” of the

      Complaint.

78.   Refers to the Agreement for terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “78” of the

      Complaint.

79.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “79” of the

      Complaint.

80.   Refers to the JV Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “80” of the

      Complaint.




                                            10
 Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 11 of 16




81.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “81” of the Complaint.

82.   Paragraph “82” of the Complaint states a legal conclusion as to which no response is

      required. To the extent a response is required, denies knowledge or information

      sufficient to form a belief as to the allegations in paragraph “82” of the Complaint.

83.   Denies the allegations in paragraph “83” of the Complaint.



84.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “84” of the Complaint.

85.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “85” of the Complaint.

86.   Adnits the allegations in paragraph “86” of the Complaint insofar as Project NY LLC is

      a signatory to the JV Agreement, and otherwise denies the allegations in paragraph

      “86” of the Complaint.

87.   Denies the allegations in paragraph “87” of the Complaint.

88.   Denies the allegations in paragraph “88” of the Complaint.

89.   Refers to the JV Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “89” of the

      Complaint.

90.   Denies the allegations in paragraph “90” of the Complaint.

91.   Denies the allegations in paragraph “91” of the Complaint.

92.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “92” of the Complaint.




                                             11
 Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 12 of 16




93.   Denies knowledge or information sufficient to form a belief as to the allegations in

      paragraph “93” of the Complaint.

94.   Refers to the referenced letter for the terms thereof, and otherwise denies knowledge

      or information sufficient to form a belief as to the allegations in paragraph “94” of the

      Complaint.

95.   Paragraph “95” of the Complaint states a legal conclusion as to which no response is

      required. To the extent a response is required, denies the allegations in paragraph “95”

      of the Complaint.

96.    Denies knowledge or information sufficient to form a belief as to the allegations in

       paragraph “96” of the Complaint.

                                  CAUSES OF ACTION

                            FIRST CAUSE OF ACTION
                    TORTIOUS INTERFERENCE WITH CONTRACT
                             (Against all Defendants)

97.   As to paragraph “97” of the Complaint, Project NY repeats and realleges each and

      every answer above.

98.   Refers to the Agreement for the terms thereof, and otherwise denies knowledge or

      information sufficient to form a belief as to the allegations in paragraph “98” of the

      Complaint.

99.   Paragraph “99” of the Complaint states a legal conclusion as to which no response is

      required.

100. Denies the allegations in paragraph “100” of the Complaint.



101. Denies the allegations in paragraph “101” of the Complaint.




                                            12
 Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 13 of 16




102. Denies knowledge or information sufficient to form a belief as to the allegations in

       paragraph “102” of the Complaint.

                                        COUNT TWO

                            BREACH OF CONTRACT
  (Against Project NY, Arthur Madej, Thomas Falz, Ulrich Falz, and Markus Falz as
       Alter Egos of SB Energy Holdings LLC formerly known as Sybac Solar LLC))

103. As to paragraph “103” of the Complaint, Project NY repeats and realleges each and

       every answer above.

104. Paragraph “104” of the Complaint states a legal conclusion as to which no response is

       required.

105. Denies knowledge or information sufficient to form a belief as to the allegations in

       paragraph “105” of the Complaint.

106. Paragraph “106” of the Complaint states a legal conclusion as to which no response is

       required. To the extent a response is required, denies the allegations in paragraph “106”

       of the Complaint.

107. Denies knowledge or information sufficient to form a belief as to the allegations in

       paragraph “107” of the Complaint.

108. Denies knowledge or information sufficient to form a belief as to the allegations in

       paragraph “108” of the Complaint.

109.   Denies knowledge or information sufficient to form a belief as to the allegations in

       paragraph “109” of the Complaint

110.   Denies the allegations in paragraph “110” of the Complaint.



111.   Denies knowledge or information sufficient to form a belief as to the allegations in




                                            13
 Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 14 of 16




        paragraph “111” of the Complaint.

112. Paragraph “112” of the Complaint states a legal conclusion as to which no response is

        required. To the extent a response is required, denies the allegations in paragraph

        “112” of the Complaint.

113.    Denies knowledge or information sufficient to form a belief as to the allegations in

        paragraph “113” of the Complaint.

114.    Paragraph “114” of the Complaint states a legal conclusion as to which no response is

        required. To the extent a response is required, denies the allegations in paragraph

        “114” of the Complaint.

115.    Denies knowledge or information sufficient to form a belief as to the allegations in

   paragraph “115” of the Complaint.

                                         COUNT THREE

       UNLAWFUL TRANSFER PURSUANT TO N.Y. DEBT CRED. LAW §§ 273, 274,
                              275, 276, 276-A
                          (Against All Defendants)

116. As to paragraph “116” of the Complaint, Project NY repeats and realleges each and

        every answer above.

117. Denies knowledge or information sufficient to form a belief as to the allegations in

        paragraph “117” of the Complaint.

118. Denies the allegations in paragraph “118” of the Complaint.

119. Paragraph “119” of the Complaint states a legal conclusion as to which no response is

        required. To the extent a response is required, denies the allegations in paragraph

        “119” of the Complaint.

120. Denies knowledge or information sufficient to form a belief as to the allegations in




                                             14
     Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 15 of 16




          paragraph “120” of the Complaint.

   121. Denies the allegations in paragraph “121” of the Complaint.

   122. Paragraph “122” of the Complaint states a legal conclusion as to which no response is

          required.

All allegations in the Complaint not specifically admitted are denied.

                                    PRAYER FOR RELIEF

   123.        No response is required.

                               DEMAND FOR A JURY TRIAL

   124.        No response is required.

                                 AFFIRMATIVE DEFENSES

       Project NY sets forth below its affirmative defenses to the claims of Plaintiff as set forth

in the Complaint. The assertion of the following defenses as affirmative defenses is not an

acknowledgment Defendants bears the burden of establishing these, or any other, defenses.

                              FIRST AFFIRMATIVE DEFENSE

   125.        The Complaint fails, in whole or in part, to state a claim upon which relief may be

       granted because Plaintiff has failed to plead, among other things, that Project NY

       intentionally procured Sybac’s alleged breach without justification, or that a breach

       occurred.

                            SECOND AFFIRMATIVE DEFENSE

   126.        Plaintiff’s claims are barred, in whole or in part, by unclean hands because Plaintiff

       failed to act in good faith in connection with its obligations under the Agreement.

                             THIRD AFFIRMATIVE DEFENSE




                                                15
      Case 1:20-cv-04273-LGS-DCF Document 37 Filed 07/13/20 Page 16 of 16




    127.          Plaintiff’s claims are barred, in whole or in part, by documentary evidence,

        including the Agreement which provided the Plaintiff only the right of first refusal to

        purchase the Project, not to develop the Project.

                               FOURTH AFFIRMATIVE DEFENSE

    128.          Plaintiff’s claims are barred, in whole or in part, because it would be unjustly

        enriched if allowed to recover from Project NY on any part of the Complaint.

                                 FIFTH AFFIRMATIVE DEFENSE

    129.          Plaintiff claims are barred, in whole or in part, because Plaintiff has failed to plead

        its claims under the N.Y. Debt. Cred. Law with requisite particularity.



 Dated:        July 13, 2020
                                                      Respectfully submitted,
                                                      FARRELL FRITZ, P.C.

                                                By:      s/ James M. Wicks
                                                      James M. Wicks
                                                      Kathryn C. Cole
                                                      Attorneys for Defendant
                                                      Project NY, LLC
                                                      400 RXR Plaza
                                                      Uniondale, NY 11556
                                                      (516) 227-0700




                                                    16
FF\8991728.1
